Citation Nr: 1221011	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  10-20 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a lumbar spine disability with bilateral flank pain.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to May 2007, including service in Iraq.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the benefit sought on appeal.

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge in June 2011.  A transcript of that hearing is of record.  At her hearing, the Veteran submitted additional evidence, along with a waiver of RO consideration.  Accordingly, the newly submitted evidence will herein be considered.  See 38 C.F.R. § 20.1304 (2011).

In an August 2007 rating decision, the RO in Winston-Salem, North Carolina, denied the Veteran's claim of entitlement to service connection for a lumbar spine disability with bilateral flank pain.  The claim was denied because of a lack of a current lumbar spine disability.  The Veteran did not appeal the decision, and the August 2007 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2002).  Generally, in order to adjudicate a previously denied and final claim on the merits, the Board must first determine whether new and material evidence has been presented.  See 38 C.F.R. § 3.156(a) (2011).  However, in October 2009, VA received additional relevant service department records that had not been previously associated with the claims file.  Therefore, pursuant to 38 C.F.R. § 3.156(c) (2011), rather than determining whether new and material evidence has been submitted, the claim for service connection for a lumbar spine disability with bilateral flank pain will be reconsidered on the merits.

The issue of entitlement to a total rating based on individual unemployability due to service-connected disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See June 2011 hearing transcript.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on her part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.

The Veteran contends that she incurred a lumbar spine disability with bilateral flank pain during her active service.  She contends that she began experiencing back pain as a result of stress fractures in her legs.  She maintains that she has experienced pain since her separation from service.

A review of the Veteran's service treatment records reveal that she underwent a bone scan of her legs in July 2003.  The results were consistent with a grade one stress fracture of the left tibia.  She continued to receive treatment for her fracture in October and December 2003.  The treatment reports do not indicate that the Veteran complained of back pain, or that her spine was in any way affected at that time.  

The first evidence of in-service back pain is found in a November 2006 outpatient clinic report from Blanchfield Army Community Hospital (BACH), where the Veteran's chief complaint was low back pain.  A January 2007 radiological report revealed no evidence of scoliosis, no spondylolysis or spondylolisthesis, no hypertrophic degenerative changes, and no evidence of narrowing or sclerosis.  The vertebral bodies were of normal heights and appearance with adequate maintenance of the intervertebral disc spaces.  The impression was a normal lumbar spine.  During a January 2007 annual physical examination, the Veteran reported having recurrent back pain.  She reported that her pain began in July 2006.  No clinical abnormality of her spine was noted at that time.  

The Veteran was seen for chiropractic treatment of her spine, through BACH, from January 2007 through March 2007.  The Veteran reported to the chiropractor that she had been experiencing back pain for about one year.  She reported having pain in the lower, right side of her back that radiated into her right buttock.  She was diagnosed with nonallopathic lesions of the lumbar spine.  Physical examination of her spine additionally revealed a positive Adam's sign for scoliosis, and her right iliac crest was noted to be elevated, as compared to the left, in a standing posture.  

The Veteran's post-service treatment records reveal that she began receiving chiropractic treatment for back pain again in September 2008.  Additional treatment records from James J. Maccarone, M.D., at Gateway Medical Associates, dated from October 2008 to June 2009, reveal that she frequently complained of back pain during that time frame.  The Veteran underwent an MRI of her lumbar spine in October 2008.  Disc desiccation was noted at L4-5 and L5-S1.  A broad-based left paracentral disc bulge with an annular tear was noted at L4-5.  A circumferential disc bulge, with posterior disc marginal osteophytes, was noted at L5-S1.  Based on the MRI results, the impression was degenerative disc disease (DDD) at L4-5 and L5-S1, mild central spinal canal stenosis at L4-5, and mild left neuroforaminal narrowing.  

The claims file contains additional private treatment records from Damon P. Dozier, M.D., at Pain Management of Middle Tennessee, dated from June 2010 to August 2010, revealing a continuing diagnosis of degeneration of the lumbar intervertebral disc space and displacement of lumbar intervertebral disc without myelopathy.  

The Veteran was afforded an examination through a VA contractor in April 2007.  The examiner noted that the Veteran had been suffering from a crooked spine and uneven legs since December 2006.  Her noted symptoms included stiffness and locking in her lower back.  The examiner noted that x-ray findings of the Veteran's lumbar spine were with normal limits.  The examiner concluded that no diagnosis could be made because there was no pathology to render a diagnosis.  

On this record, it is unclear whether the Veteran has a currently diagnosed lumbar spine disability that can be related to her active service.  The Veteran has clearly been diagnosed with disabilities of her lumbar spine, but there is no clear evidence of record linking her current diagnoses with her in-service incidents of back pain.  

Moreover, the Board observes that certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  However, because the earliest evidence of a post-service diagnosis of DDD was in October 2008, more than one year following her active service, it is unclear whether her DDD was manifest within the one-year period following her separation from active service.  

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, as the evidence reveals that the Veteran's current lumbar spine disabilities could be related to her in-service complaints of back pain, and that her degenerative disabilities may have been manifest within the one-year period following her active service, the Board finds that the Veteran must be afforded a VA spine examination in order to determine the nature and etiology of all currently diagnosed lumbar spine disabilities.  

As this case is being remanded for the foregoing reason, any recent VA treatment records should also be obtained on remand.  In this regard, the Board observes that the record contains an August 2010 VA referral for pain management, and VA treatment records, although not pertaining specifically to the Veteran's spine disability, dated through April 2008.  Under the law, VA must obtain outstanding treatment records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Additionally, on remand, all outstanding relevant private treatment records should be obtained.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  In this regard, the Board notes that the Veteran has been undergoing fairly consistent treatment for her claimed lumbar spine disability from Dr. Paul C. Crow at Crow Chiropractic in Clarksville, Tennessee, from Damon P. Dozier, M.D., at Pain Management of Middle Tennessee, and from James J. Maccarone, M.D., at Gateway Medical Associates in Clarksville, Tennessee.  Recent records from these providers should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's VA treatment records pertaining to her claimed spine disability, dated since April 2008, from the VA Healthcare System in Nashville, Tennessee.

2.  Request that the Veteran provide the name and address of any and all private health care providers or treatment facilities that have provided her with treatment for her claimed lumbar spine disability.  Make the necessary arrangements to obtain treatment records from any identified provider/facility.  Additionally, make arrangements to obtain treatment records from Dr. Paul C. Crow at Crow Chiropractic in Clarksville, Tennessee, dated since October 2008, from Damon P. Dozier, M.D., at Pain Management of Middle Tennessee, dated since August 2010, and from James J. Maccarone, M.D., at Gateway Medical Associates in Clarksville, Tennessee, dated since June 2009.  All reasonable attempts should be made to obtain private treatment records.

3.  Thereafter, schedule the Veteran for a VA spine examination to determine the nature and etiology of all currently diagnosed lumbar spine disabilities.  The claims file and a complete copy of this REMAND should be made available and reviewed in association with the examination.  All necessary studies and tests should be conducted.  

The examiner should describe and diagnose all current lumbar spine disabilities found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed lumbar spine disability, to include any degenerative diseases and scoliosis, had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should specifically comment on the evidence of record that the Veteran complained of and was treated for back pain multiple times during her active service, and the Veteran's contention of a continuity of back pain symptomatology since her separation from service.  

The examiner should additionally provide an opinion as to whether any degenerative disability of the Veteran's spine would have been manifest through radiographic imaging by May 2008.

The examiner should provide an opinion as to whether the Veteran's service-connected disabilities (i.e. restrictive lung disease, bipolar disorder, degenerative arthritis of the left shoulder, hypertension, hiatal hernia, anemia, right tibia and fibula shin splint, left tibia and fibula stress fracture, residual scarring of the left shoulder, endometritis, and migraine headaches), together with her claimed lumbar spine disability, render her unable to secure or follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

4.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Finally, readjudicate the Veteran's claim on appeal.  If the claim remains denied, provide the Veteran and her representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this issue to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).



